Citation Nr: 0941440	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral pes planus.

2.  Entitlement to service connection for a cervical spine 
disorder, to include osteophyte complex C6-7.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

In January 2008, the Board denied the Veteran's pes planus 
and cervical spine disorder claims.  The Board also 
determined that new and material evidence had been received 
to reopen a previously denied claim of service connection for 
a right shoulder disorder, but that additional development 
was required with respect to the merits of the underlying 
claim.  Consequently, the right shoulder claim was remanded 
for additional development.

The Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans claims (Court).  
By a May 2009 Order, the Court, pursuant to an April 2009 
joint motion, vacated the Board's decision to the extent it 
denied the pes planus and cervical spine disorder claims, and 
remanded these claims for compliance with the instructions of 
the joint motion.

The April joint motion specifically noted that the right 
shoulder claim was in remand status, that such action did not 
constitute a final decision, and the issue was not currently 
before the Court.  However, the Board notes that the right 
shoulder claim has been returned for further appellate 
consideration after the promulgation of a July 2009 
Supplemental Statement of the Case (SSOC) on this issue.  
Accordingly, this issue is listed on the title page, and will 
be discussed below.

The appeal is REMANDED to the RO for additional development.  
VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to comply with 
the duty to assist.

With respect to the pes planus claim, the Board notes that 
the April 2009 joint motion asserted that the Veteran 
indicated at his October 2007 hearing that the pes planus had 
worsened since the last VA medical examination of January 
2005.  Hence, it was contended that VA failed in its duty to 
assist by failing to provide the Veteran with a thorough and 
contemporaneous medical examination.  Accordingly, the joint 
motion directed that, upon remand, the Veteran should be 
provided with another examination to reflect the present 
level of his disability.

Regarding the cervical spine disorder claim, the joint motion 
essentially contended that the Board's January 2008 decision 
on this issue contained inadequate reasons and bases because 
the Board failed to consider whether the cervical spine 
disorder was related to the right shoulder injury claim.  The 
joint motion detailed that the Veteran's complaints of right 
shoulder pain and numbness led to the diagnosis of the 
cervical spine disorder, and indicated that the Veteran was 
seeking service connection on the basis of the same injury in 
service.  However, the joint motion contended that because 
the Board failed to consider the Veteran's argument that the 
cervical injury could be related to the right shoulder claim 
that was remanded by the Board, it prevented the Veteran from 
understanding the precise basis of the Board's decision.  
Therefore, it was contended that remand of the cervical spine 
claim was warranted.

In regard to the right shoulder claim, the Board, as already 
noted, determined in January 2008 that additional development 
was required to address the merits of the underlying claim.  
Specifically, the Board noted that the Veteran injured his 
neck and right shoulder in August 1984 making a tackle while 
playing college football.  He fully recovered from those 
injuries prior to enlisting in the U.S. Army in 1990.  He 
generally contended that his neck disorder was aggravated 
during service; and that, although serving as a personnel 
specialist, he aggravated his condition performing physical 
training required of all soldiers.  The Board also noted that 
the Veteran's service treatment records contained several 
entries pertaining complaints of right shoulder pain in 
November and December 1990.  

The Board further observed in January 2008 that there was a 
positive medical opinion of record in the form of an October 
2004 letter from a Dr. JB.  In this letter, Dr. JB related 
the history provided by the Veteran and concluded:

It seems quite obvious that his 
conditioning training in the military is 
related to his . . . cervical surgery due 
to the fact that he was able to complete 
the career in the military without issues 
with the neck . . . it is my opinion with 
a reasonable degree of medical certainty 
that these current processes that he is 
being treated for are directly related to 
his military career and not a previous 
injury that he had over 20 years ago . . 
. [and] it seems that there are no other 
secondary conditions that would be 
related to these illnesses and processes 
[including the cervical spine disorder].

Dr. JB also concluded that the Veteran's currently diagnosed 
right shoulder superior labrum anterior and posterior [SLAP] 
lesion was "service connected because he was not symptomatic 
with this shoulder to the point where he needed treatment and 
only he has recently been symptomatic."  Moreover, Dr. JB 
concluded with a reasonable degree of medical certainty that 
the SLAP lesion was related to the Veteran's military career.

The Board found Dr. JB's opinion to be deficient for a number 
of reasons, which will not be reiterated at this time.  
Nevertheless, the Board found that the nexus issue, in its 
present state, raised questions that must be addressed by an 
appropriately qualified medical provider.  Therefore, the 
Board remanded the case for a VA examination at which the 
examiner was to provide an opinion as to whether it was as 
likely as not that the Veteran's current right shoulder SLAP 
lesion condition was a result of an in-service injury or 
condition the Veteran incurred or aggravated during his 
military service.  The examiner was also to provide an 
opinion as to whether it was as likely as not that the 
Veteran's 1984 football injury was related to his current 
right shoulder SLAP lesion condition.  The examiner was to 
provide the reasons and bases for any conclusion or opinion 
expressed.

The Veteran subsequently underwent a VA medical examination 
in May 2009.  However, after noting various records in the 
file, the examiner stated that, "given this evidence, I 
cannot determine exactly when the [Veteran] developed the 
SLAP lesion without resorting to mere speculation."

The Board acknowledges that, as a general rule, an award of 
service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. 
§ 3.102 (defines "reasonable doubt" as a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Nevertheless, in this case the May 2009 VA 
examiner did not provide a rationale in support of his 
conclusion that he could not determine when the SLAP lesion 
developed without resorting to mere speculation.  Although he 
summarized various records, he did not explain why these 
records made such an opinion speculation.  Moreover, the 
Board's remand directives were not to identify exactly when 
the SLAP lesion developed, but whether it was as likely as 
not (50 percent or greater likelihood) that the current 
disability was etiologically related to service.  Therefore, 
the Board finds that this examination report is not in 
compliance with the January 2008 remand directives.

The Court has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In view of the aforementioned deficiencies of 
the May 2009 VA examination, the Board concludes that a new 
examination is required pursuant to the holding of Stegall.  
The Board further notes that as Dr. JB's opinion was also 
found to be deficient, the etiology of the Veteran's service-
connected right shoulder SLAP is still unclear from the 
evidence of record, which further supports a new remand in 
this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  Moreover, as the April 2009 joint 
motion makes it clear that the Veteran contends his cervical 
spine disorder is inextricably intertwined with the right 
shoulder disorder, the Board concludes that the new 
examination should address the etiology of this disability as 
well.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his pes 
planus, cervical spine disorder, and 
right shoulder disorder since January 
2005 .  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected 
bilateral pes planus.  The claims folder 
should be made available to the examiner 
for review before the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

3.  The Veteran should also be accorded 
an examination to evaluate the nature and 
etiology of his claimed cervical spine 
and right shoulder disorders.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current disabilities of the cervical 
spine and/or right shoulder is a result 
of an in-service injury or condition the 
Veteran incurred or aggravated during his 
military service.  The examiner should 
also provide an opinion as to whether it 
is as likely as not that the Veteran's 
1984 football injury is related to his 
current cervical spine disorder and/or 
right shoulder SLAP lesion condition.

A complete rationale for any opinion 
expressed must be provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained since the RO last adjudicated these claims, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


